Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, and 12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because it is not clear what is exactly encompassed by “derivative” of fenoldopam  Applicant’s specification does not describe in details what fenoldopam derivatives are. Since “derivative” is not defined in the instant specification as filed, what is encompassed by “derivative” cannot be definitely determined.  Numerous compounds could possibly be derived from serotonin including simple elements like 
Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colorpam®,  Abbott 2004. 
Colorpam® teaches an injectable solution comprising fenoldopam mesylate, a sterile aqueous solution, citric acid, propylene glycol, sodium citrate, and sodium metabisulfate, see page 1. Sterile aqueous solution, citric acid, and propylene glycol are pharmaceutical excipients.  
	Accordingly, while the prior art does not specifically teach the injectable sterile solution is used for the treatment of hemolytic uremic syndrome, the injectable sterile composition of the prior art is capable of treating hemolytic uremic syndrome because the prior art composition and that claimed are structural identical. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being un-patentable over Colorpam®,  Abbott 2004 in view of Scheiring et al.,, Pediatr Nephrol (2008) 23:1749–1760, Landoni et al., Am J Kidney Dis 49:56-68, 2006, and NORD,  published 2004, 2009, 2012, 2016. 
Colorpam® teaches a method for treating hypertension comprising administering by infustion, an injectable solution comprising fenoldopam mesylate, a sterile aqueous solution, citric acid, propylene glycol, sodium citrate, and sodium metabisulfate, see page 1. Sterile aqueous solution, citric acid, and propylene glycol are pharmaceutical excipients.  Moreover, Colorpam® teaches the dose is 0.2 mcg/kg/min in pediatric patient, see Table 6 and 0.0 mcg/kg/min for treating hypertension, see Table 2. Colorpam® also teaches an fenoldapam mesylate has vasodilating effects in coronary, renal, mesenteric, and peripheral arteries, see page 1, fourth para. 
Colorpam® does not teach hemolytic uremic syndrome caused by Shiga-like toxin-producing E. coli. 
Scheiring et al. teaches HUS (hemolytic uremic syndrome) caused by infectious agents is a common cause of acute renal failure in children and leads to significant morbidity and 3. HUS encompasses atypical HUS, see Abstract. Moreover, Scheiring et al. teaches several studies have demonstrated that children who have recovered from the acute episode of HUS are at risk for long-term complications, including hypertension, renal insufficiency, end-stage renal failure, and IDDM, see page 8, left col, third para. 
Landoni et al. teaches beneficial Impact of Fenoldopam in Critically Ill Patients With or at Risk for Acute Renal Failure: A Meta-Analysis of Randomized Clinical Trials, see Title. 
NORD teaches atypical hemolytic uremic syndrome (aHUS) is an extremely rare disease characterized by low levels of circulating red blood cells due to their destruction (hemolytic anemia), low platelet count (thrombocytopenia) due to their consumption and inability of the kidneys to process waste products from the blood and excrete them into the urine (acute kidney failure), a condition known as uremia; individuals with aHUS are much more likely to develop chronic serious complications such as severe high blood pressure (hypertension) and kidney (renal) failure, see Abstract. Moreover NORD teaches drugs that expand the blood 
It would have been prima facie obvious to one of ordinary skill in the art to the invention was filed to modify the method taught by Colorpam® to include patient HUS complicated by acute renal failure and hypertension to give Applicant’s claimed method. The teaching of fenoldopam mesylate as a vasodilator would reasonably be considered a circulating volume treatment. One would be motivated by the fact that fenoldopam mesylate exhibits vasodilating properties and is an antihypertensive drug as taught by Colorpam® and also because complications of HUS includes hypertension and acute renal failure as taught by Scheiring et al. and because drug such as vasodilators can be used to treat aHUS as taught by NORD lastly because fenoldopam can be beneficial in treating acute renal failure as taught by Landoni et al. Based on the fact that fenoldopam is known to have vasodilator and antihypertensive agents and can be useful to treat acute renal failure and based on the fact antihypertensive and acute renal failure are characteristics of aHUS and the fact that vasodilators can be an effective treatment for aaHUS, one would reasonably expect fenoldopam mesylate to successfully treat aHUS and aHUS complicated by acute renal failure and hypertension. 

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628